Citation Nr: 1518849	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant can be considered the surviving spouse of the Veteran for purposes of basic eligibility for VA death pension benefits.

2.  Whether the appellant can be considered the surviving spouse of the Veteran for purposes of basic eligibility for VA death compensation and dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had honorable active service from March 1970 to January 1972.  He died on January [redacted], 1981.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, and he and the appellant were validly married in July 1980, which was before May 8, 1985, and before fifteen years after the termination of his period of service.

2.  The injury or disease causing the death of the Veteran is not indicated to have been incurred or aggravated during his period of service, and he and the appellant were married for less than one year, and no children were born of the marriage or born to them before the marriage.





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for recognition as the surviving spouse of the Veteran for purposes of basic eligibility for VA death pension benefits have been met.  38 U.S.C.A. §§ 101(3), 103, 1541, 5124 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54(a)(vii), 3.205 (2014).

2.  The criteria for recognition as the surviving spouse of the Veteran for purposes of basic eligibility for VA death compensation and dependency and indemnity compensation benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 5124 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54(b)-(c), 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking recognition as the surviving spouse of the Veteran for purposes of establishing basic eligibility for VA benefits.  

After careful review of the record, the Board must find that the appellant should be considered the Veteran's surviving spouse for purposes of basic eligibility for VA death pension benefits, but not for VA death compensation or dependency and indemnity compensation benefits.  

The relevant facts of the case are not in dispute.  The Veteran was a veteran of the Vietnam era due to his verified service from March 1970 to January 1972.  See 38 C.F.R. § 3.2(f).  He and the appellant were married in July 1980, and they lived together continuously until his death in January 1981.  There is no material dispute that this is a valid marriage.  See 38 C.F.R. § 3.2(j), 3.50(b)(1).  No children were born of this marriage, and there is no indication that the appellant has since remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of another person.  See 38 C.F.R. § 3.50(b)(2).  
Pension

As directed by 38 U.S.C.A. § 1541(f), with regard to VA pension benefits, no pension shall be paid to a surviving spouse of a veteran unless the spouse was married to the veteran- (1) before . . . (D) May 8, 1985, in the case of a surviving spouse of a Vietnam era veteran, or . . . (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  See also 38 C.F.R. § 3.54(a).

Here, the appellant and the Veteran, who was a Vietnam era veteran, were married in July 1980, which was before May 8, 1985.  No further requirement is needed to establish basic eligibility for pension benefits as a "surviving spouse."  See 38 C.F.R. § 3.54(a).  Accordingly this component of the appeal shall be granted.  

Compensation

As directed by 38 U.S.C.A. §§ 1102 and 1304, no compensation or dependency and indemnity compensation shall be paid to the surviving spouse of a veteran dying after December 31, 1956, unless such surviving spouse was married to such veteran-(1) before the expiration of fifteen years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  See also 38 C.F.R. § 3.54(b)-(c).

Here, with regard to the first criteria, the Veteran was separated from service in January 1972.  Fifteen years after the termination of this period of service was in January 1987.  The Veteran died in January 1981, which was within this fifteen year period.  However, there is no indication that the injury or disease causing the death of the Veteran was incurred or aggravated during this period of service.  To the contrary, the appellant specifically marked on her claim form that she was not claiming service connection for the cause of his death.  As such, the first of three alternative criteria are not met.  See 38 C.F.R. § 3.54.

With regard to the second and third alternative criteria, it is not in dispute that the appellant and the Veteran were married for less than one year and that no children were born of the marriage, or born to them before the marriage.  As such, the appellant cannot be recognized as the surviving spouse for establishing basic eligibility for VA death compensation or dependency and indemnity compensation.  See 38 C.F.R. § 3.54.

In light of the foregoing, the appellant's claim is granted to the limited extent of granting her recognition as the surviving spouse for basic eligibility for VA death pension benefits.  Because the material facts are not in dispute, there is no reasonable doubt to be resolved in the appellant's favor.  Moreover, the appeal involves application of undisputed facts to the applicable law, and the remainder of the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The duties to notify and assist set forth in 38 U.S.C.A. § 5103 and § 5103A are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Recognition as the surviving spouse of the Veteran for purposes of basic eligibility for VA death pension benefits is granted.  

Recognition as the surviving spouse of the Veteran for purposes of basic eligibility for VA death compensation or dependency and indemnity compensation benefits is denied.
____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


